Case 19-08050-JMM         Doc 7       Filed 03/10/20 Entered 03/10/20 17:02:08        Desc Main
                                      Document     Page 1 of 3



Jason R. Naess
PARSONS, SMITH, STONE,
LOVELAND & SHIRLEY, LLP
137 West 13th Street
P.O. Box 910
Burley, Idaho 83318
(208) 878-8382
(208) 878-0146 – fax
jason@pmt.org
Idaho State Bar #8407
Attorneys for Gary L. Rainsdon, Trustee

                           UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF IDAHO

In Re:
                                                       Case No. 17-40992-JMM
     HATHAWAY HOMES GOUP, LLC,
                         Debtors.                      Chapter 7

GARY L. RAINSDON, Chapter 7 Trustee,
                         Plaintiff,
v.
                                                       Adv. Proceeding No. 19-8050-JMM
CITY OF DRIGGS, a municipal corporation
of the state of Idaho,
                         Defendant.
      APPLICATION FOR CLERK’S ENTRY OF DEFAULT AND AFFIDAVIT IN
                         SUPPORT OF REQUEST

         COMES NOW, Plaintiff Gary L. Rainsdon (“Trustee”), the chapter 7 trustee in

Bankruptcy No. 17-40992-JMM and Plaintiff in the above-captioned case, by and through

counsel, and hereby requests the Clerk enter default against the City of Driggs (the “Defendant”).

As the docket report in this adversary proceeding reflects, the Defendant has failed to timely

plead or otherwise defend Plaintiff’s claims. See Rule 7012(a). In support of this request,

Trustee’s counsel submits the following Affidavit:

                                           AFFIDAVIT

         The undersigned, being duly sworn, upon oath deposes and says:




APPLICATION FOR CLERK’S ENTRY OF DEFAULT AND AFFIDAVIT IN SUPPORT OF REQUEST– Page 1
Case 19-08050-JMM            Doc 7   Filed 03/10/20 Entered 03/10/20 17:02:08            Desc Main
                                     Document     Page 2 of 3



        1.      I am the attorney of record for the Plaintiff, and have personal knowledge of the

facts set forth in this affidavit.

        2.      The Plaintiff filed this adversary proceeding against Defendant on November 8,

2019.

        3.      Defendant is a municipal corporation of the State of Idaho.

        4.      On November 22, 2019, Plaintiff served the summons and complaint on

Defendant by regular, first class United States mail, postage fully pre-paid, addressed to:

                         Kreslyn Shuehler, City Clerk
                         City of Driggs, Idaho
                         PO Box 48
                         Driggs, ID 83422

Dkt. No. 5. Kreslyn Shuehler is identified as the City Clerk on the City of Driggs’ website.

        5.      Service upon a state or municipal corporation may be made via service by first

class mail by mailing a copy of the summons and complaint to the person or office upon whom

process is prescribed to be served by the law of the state in which service is made. Rule

7004(b)(6). In Idaho, service on a municipal corporation is completed by “deliver[ing] a copy of

the summons and complaint to its chief executive officer, secretary or clerk.” Idaho R. Civ. P.

4(d)(4)(B).

        6.      The time for filing an answer, as that deadline is set forth in Rule 7012(a), has

passed with no answer being filed by the Defendant and no extension of time to file an answer

being filed with the Court under Rule 9006(b)(1).

        7.      Defendant has failed to appear or defend in this action, and the time in which

Defendant may do so has expired.

        8.      The Defendant is not a minor, incompetent person, or member of the military

service of the United States as defined by the Servicemembers Civil Relief Act.

        DATED March 10, 2020.


APPLICATION FOR CLERK’S ENTRY OF DEFAULT AND AFFIDAVIT IN SUPPORT OF REQUEST– Page 2
Case 19-08050-JMM        Doc 7    Filed 03/10/20 Entered 03/10/20 17:02:08            Desc Main
                                  Document     Page 3 of 3




                                     PARSONS, SMITH, STONE, LOVELAND & SHIRLEY, LLP


                                     Jason R. Naess
                                     Counsel for Plaintiff




                                               10th day of March, 2020.
       Subscribed and sworn to before me, this ____


                                             Notary Public for Idaho
                                             Residing at
                                             My commission expires on




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on March 10, 2020, a copy of the foregoing document was
filed with the Court via CM/ECF, and the following parties are reflected as receiving the Notice
of Electronic Filing as CM/ECF Registered Participants:

               Jason Ronald Naess on behalf of Plaintiff Gary L. Rainsdon
               jason@pmt.org

               Gary L. Rainsdon
               trustee@filertel.com, id09@ecfcbis.com


                                     PARSONS, SMITH, STONE, LOVELAND & SHIRLEY, LLP


                                     Jason R. Naess
                                     Counsel for Plaintiff




APPLICATION FOR CLERK’S ENTRY OF DEFAULT AND AFFIDAVIT IN SUPPORT OF REQUEST– Page 3
